PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/071,817
Filing Date: 20 Jul 2018
Appellant(s): FAÃBENDER et al.



__________________
Robert Rosenthal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant’s section A argument regarding establishing a prima facie case, it is argued that a reason was provided in the final action. As seen in the final action, the motivation for incorporating the teachings of Whitehead with the teachings of Lam is to provide a means of securing the figurine to the play surface to allow for better retention of the figure upon the surface and discloses what is taught by Lam, what Lam is lacking and what is taught by Whitehead and therefore, a prima facie case has been established. 
In response to appellant’s section A argument regarding magnets are known to degrade radiofrequency communications and the office has provided no contrary evidence, it is argued that as stated previously magnets generate a magnetic field that would have an area of effect, not a direct line effect and while the appellant states a degradation effect is recognized, the appellant does not provide any evidence to show that degradation occurs, aside from statements in the appellant specification. 
In support of the position that degradation does not occur, see Techwalla (https://web.archive.org/web/20171125191601/https://www.techwalla.com/articles/will-magnets-disrupt-rfid-chips) which discloses that magnets do not have an effect on RFID chips, which is a type of radiofrequency communications and states “There are a number of methods discussed on the Internet for disabling RFID chips, such as using a strong magnet to destroy the tag. This is ineffective, as RFID tags do not use magnetic based memory, and the tags are typically too small to induce enough power to damage the chip”. 
In response to appellant’s section A argument regarding substation of the doll of Whitehead in its entirety, it is argued that this is not what was done in the final action. As seen in the final action, Whitehead is used to disclose the known use of magnets to provide an easy to use securing means to attach a figurine to a play surface, and does not entirely substitute the doll of Whitehead as appellant states and the action states the reason why the arrangement was selected is to allow a figurine to be able to be securely placed on a play surface. 
Regarding appellant’s  section B1 argument regarding Lam not having disclosure of a metal layer to which magnets are attached, it is argued that this is a moot point, as nowhere in the claims is a surface material claimed in the instant invention of how the magnets in the instant invention secure the figurine to the device. Further, it is argued that Lam is not used alone, but rather taken in combination with Whitehead, and so the combination must be taken as a whole, however even at that point, again, a metal layer or other type of surface material is never claimed, and therefore is moot whether or not the cited prior art discloses such a feature. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., metal layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding appellant’s section B1 argument regarding the motivation is that the elements maintain their respective properties after being combined, it is argued that this is not the rationale provided in the action. Rather, as noted above, the rationale used was that Whitehead would provide Lam with a known type of detachable securing means and would have been obvious to use to better secure the figurine to the play surface. 
Further, the fact that the prior art may already perform adequately does not preclude a skilled artisan from seeking to improve upon it. See Dystar Textilfarben GmBH & Co, v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical). 
Regarding appellant’s section B1 argument regarding the incorporation of the metal layer of Whitehead being used with Lam would be undesirable, as noted above, this argument is a moot point as nowhere in the claims is a surface material claimed in the instant invention of how the magnets in the instant invention secure the figurine to the device. Therefore, there is no obligation on the office action to explain why such a modification would be made, as the argued modification is not present in the claims, and therefore does not merit a response from the action. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., metal layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further argued that even if such a metal material is claimed, it is argued that Whitehead discloses that the metal plate 230 is only in a small surface area directly under the foot 32 of a doll and not the larger metal sheet 330 as appellant notes. 
However, it is emphasized that nowhere in the action is such a modification of the magnet adhering to the metal layer proposed, as again, such modification is not present anywhere in the claims and therefore the action cannot be concerned with unclaimed structural features. 
Regarding appellant’s section B1 argument regarding the type of adhering means, it is argued the securing means noted by the appellant are speculation of different adhering means, and does not argue why it a mechanical connection would be more obvious than a magnetic means, as evidenced above, there is no detrimental effect on wireless communication caused by magnets. 
Regarding appellant’s section B1 argument again regarding the lack of mentioning the addition of metal layers by the office action, as stated above, the surface material of the device is never claimed by the appellant, and so there is no obligation by the office to mention the metal layers as argued. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., metal layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding appellant’s section B2 argument regarding the evidence that use of magnets would disrupt recognition, it is argued that the evidence was considered, but not found persuasive. As stated above and in the final action, it is known that magnetic fields have an area of effect and not a direct line of effect, which is not speculation as the applicant presumes. This fact is supported by Magnetic Fields https://web.archive.org/web/20140122132516/http://en.wikipedia.org/wiki/Magnetic_field which explains that all magnets create a magnetic field, which acts in area around a magnet. As stated above, in support of the position that degradation does not occur, see Techwalla (https://web.archive.org/web/20171125191601/https://www.techwalla.com/articles/will-magnets-disrupt-rfid-chips) which discloses that magnets do not have an effect on RFID chips, which is a type of radiofrequency communications and states “There are a number of methods discussed on the Internet for disabling RFID chips, such as using a strong magnet to destroy the tag. This is ineffective, as RFID tags do not use magnetic based memory, and the tags are typically too small to induce enough power to damage the chip”. 
It is argued that, as Techwalla describes, magnets do not have an effect on RFID chips and therefore, one of ordinary skill would readily recognize that the presence of a magnet would not be capable of degrading communications as asserted by appellant, as magnets do not react with radio communications emitted by an RFID tag. 
Regarding appellant’s section B2 argument regarding the introduction of metallic layers, again as noted above, it is argued that such layers or type of adhering surface of the instant invention is not present anywhere in the claims, and therefore, is a moot argument. 
Regarding appellant’s section C argument, in response to the first argument, it is argued that again, the entirety of the Whitehead doll is not necessarily bodily incorporated, but rather one of ordinary skill would readily recognize the magnets of Whitehead provide the advantage of keeping a figurine in place and would provide that feature to the figurine of Lam, and therefore, one of ordinary skill would be motivated to modify Lam with Whitehead to reach the claimed limitations. 
Further, the fact that the prior art may already perform adequately does not preclude a skilled artisan from seeking to improve upon it. See Dystar Textilfarben GmBH & Co, v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical). Further, the Supreme Court has instructed that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Appellant does not identify that the claimed combination of elements does “more than yield a predictable result.”	
Regarding appellant’s section C argument, in response to the second argument, it is again argued that the entirety of the Whitehead doll is not necessarily bodily incorporated and while the transponder may be positioned elsewhere, this is speculation on the appellant’s part and the reason to position the transponder in the center is due to the fact that Lam is modified by Whitehead, not the other way around as appellant appears to be arguing, and as the transponder in Lam in centrally located, one of ordinary skill would have no motivation to move the transponder when the magnets of Whitehead are incorporated. 
Regarding appellant’s section C argument, in response to the third argument, it is again argued that the entirety of the Whitehead doll is not necessarily bodily incorporated and as Lam is modified by the magnets of Whitehead, the arrangement is not entirely dependent on the position of the flexible doll as asserted by the appellant, as one of ordinary skill would readily recognize it is the figurine of Lam being modified by the magnets of Whitehead and not the other way around. It is further argued that the combination uses the magnet and structure of the feet of the figure, and is not concerned with the flexibility of the doll, as the features being covered by Whitehead only involve the magnet and structure of the feet. 
Regarding appellant’s section C argument, in response to the fourth argument, it is argued that the limitations regarding the line passing through the sensor but not the magnet, is met, as the sensor of Lam is centrally located while the magnets of Whitehead are offset from the center, and therefore when taken in combination would have a line as claimed and it is only by appellants’ argument that these limitations are not met, but not by factual evidence. 
Regarding appellant’s section D argument (Claims 7 and 17), in response to Barney only cited for reciting two parts, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is argued that Barney discloses a two piece construction is known, and the fact that Barney was used to disclose a two piece construction instead of one, does not ignore all other elements, rather, one of ordinary skill would readily recognize Barney was used to disclose a specific feature lacking from the other cited references. 
Regarding appellant’s section D argument (Claims 7 and 17), in response to the argument that the office contends an identification arranged at the bottom of an interior recess, as taught by Whitehead, it is argued that this was a typo and Lam was meant to be noted. 
It is argued that Lam discloses an idenfication at the bottom a recess, as seen in the final action, Lam shows the identification inside the figurine at the bottom, and therefore, one of ordinary skill would readily recognize the identification is at the bottom of a recess as claimed and the recess extends form a top of the part to the bottom of the part as claimed and what is considered the first part and second part is broadly defined, and therefore, the hollow upper part of Lam where the identification is located at the bottom of, would read on the claimed limitation of a recess extending from a top of the first part towards a bottom of the first part where the identification is arranged at the bottom of the first part. 
Regarding appellant’s section D argument (claims 21 and 23), it is argued that it would be a matter of reversal of parts as the function of the identification is the same regardless of location, and Barney is not used alone, but rather in combination with other references which disclose the claimed interior recess. 
Regarding the arguments directed towards Lucite, it is argued that Barney is not necessarily bodily incorporated, but rather that it is known to use a two piece construction and would provide a simpler means of securing the identification within the figurine. 
Regarding the arguments directed towards the “threaded stud” it is argued that it is the appellant’s opinion and speculation that a “threaded stud” is not the type of projection to be used to contact the identification within the recess, and is not based on factual evidence. It is argued that one of ordinary skill would readily recognized the “threaded stud” would be capable of performing this function and therefore, there is nothing that would prevent the stud from being used. 
Regarding the arguments directed towards hindsight reconstruction based on reliance of both Fig. 1A and 2A, however, it is argued that both Fig. 1A and 2A disclose a two piece construction and therefore a reliance on only 1A to teach the two piece construction would have been obvious to one of ordinary skill in the art and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that the above 2 references, Techwalla and Magnetic Fields are only used to support and provide further evidence to support the current grounds of rejection. They are not being used to make a new grounds of rejection. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Rayshun Peng/
3711 Examiner

Conferees:
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711          

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.